Citation Nr: 0125038	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for loss of sight of the right eye as a 
result of VA cataract surgery in February 1997.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for nerve damage to the right eye as a 
result of VA cataract surgery in February 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran underwent cataract surgery at a VA hospital 
in February 1997.

2.  Loss of vision of the right eye was a result of cataract 
surgery performed by VA in February 1997.

3.  Nerve damage of the right eye was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
connection with the February 1997 cataract surgery, nor is it 
a consequence of an unforeseen event.


CONCLUSIONS OF LAW

1.  The requirements for compensation for loss of vision of 
the right eye based on VA surgery for cataracts in February 
1997 have been met.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).

2.  The requirements for compensation for nerve damage of the 
right eye based on VA surgery for cataracts in February 1997 
have not been met.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, but after the 
veteran's claims were most recently considered by the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), became law. The VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied. 

In this case, the duty to assist the veteran in the 
development of his claims under the VCAA has been met.  By 
virtue of the June 2001 Supplemental Statement of the Case 
during the pendency of the appeal, the veteran and his 
representative have been given notice of the type of 
information, medical evidence, or lay evidence necessary to 
substantiate his claims and they have been accorded the 
opportunity to submit such evidence.

In addition, there is sufficient current evidence of record 
with which the Board may make an informed decision.  In this 
regard, the veteran was afforded a VA eye examination in 
September 2000.  The Board has not identified any pertinent 
evidence which is not currently of record, and the veteran 
has not pointed to any such evidence.

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claims.  He has been accorded ample 
opportunity to present evidence and argument in support of 
these claims.  In particular, the veteran has been provided 
with an opportunity to notify VA of the existence of any 
further information that would tend to substantiate his 
claims. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claims have 
been adjudicated by the RO under the same statutory and 
regulatory criteria which must be applied by the Board.  
Accordingly, the Board does not believe that a remand for 
readjudication is required under the VCAA or otherwise.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law. Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.





Factual Background

The veteran maintains that he has nerve damage and loss of 
vision of the right eye as a result of cataract surgery 
performed by VA in February 1997.

VA hospitalization and outpatient reports, dating from 1996-
2000, reflect that in February 1997, the veteran was found to 
have had bilateral cataracts, with the right eye being worse 
than the left.  As a result, in mid-February 1997, the 
veteran underwent an extracapsular cataract extraction with 
posterior chamber intraocular lens implant of the right eye.  
Phacoemulsification and irrigation-aspiration were performed 
without complications.  The posterior capsule was intact.  An 
intraocular lens was implanted and moved spontaneously toward 
the ten o'clock position.  Attempts to hold and explant the 
lens failed and the lens went into the posterior pole.  The 
veteran was then scheduled for a vitectomy in order to remove 
the intacocular lens from the posterior pole and to insert a 
new posterior chamber intraocular lens.  VA progress note, 
dated February 28, 1997, reflects that the veteran was 
status-post retrieval of an intraocular lens.  In March 1997, 
the veteran complained of pain in the right eye.  At that 
time, a loose suture was removed from the right eye.  
Subsequent treatment records reflect that the veteran's 
visual acuity of the right eye ranged from 20/100 to counting 
fingers at ten feet despite being placed on steroids.  These 
reports reflect diagnoses of cystoid macular edema with 
choroidal folds and corneal edema, both of which were noted 
to have caused decreased visual acuity in the right eye.  A 
diagnosis of status-post cataract extraction of the right eye 
with complications of a lens falling into the posterior 
chamber was recorded.  

A September 2000 VA eye examination report reflects that the 
examiner had reviewed the veteran's claims file prior to the 
examination.  At the time of the examination, the veteran 
reported having decreased vision in the right eye which had 
been present since he underwent cataract surgery in February 
1997.  A history with respect to the February 1997 surgery 
was recorded by the examiner and is consistent with that 
reported in the preceding paragraph.  The veteran further 
related that his vision had decreased somewhat in both eyes, 
particularly within the previous year.  He reported that his 
vision was occasionally worse in the morning as compared with 
the afternoon.  The veteran did not report having any pain or 
diplopia.  

An examination of the eyes in September 2000, revealed that 
pressure in the right was 6.  Corrected visual acuity was 
20/200 on a Snelling near card in the right eye.  Extraocular 
movements were full and intact.  Vision was "ortho."  A slit 
lamp examination of the lids and lashes of the right eye 
exhibited dermatochalasis sessile papilloma which was stable 
and had not changed from a previous examination.  The cornea 
of the right eye was clear.  The anterior chamber was well-
formed and quiet.  The iris of the right eye was a peripheral 
iridectomy with mild traumatic corectopia.  The veteran was 
pseudophakia in the right eye.  A dilated fundoscopic 
examination of the right eye revealed a cup-to-disk ration of 
0.3.  The nerve of the right eye appeared healthy with a 
healthy neural retinal rim.  The macula had mild retinal 
pigment changes.  The retina was attached 360 degrees.  
Vessels were of normal caliber.  A Goldman visual field 
perimetry revealed mild to moderate constriction 360 degrees, 
bilaterally.  A Humphrey 30-2 visual field examination 
revealed generalized depression, bilaterally, with possible 
early arcuate defects in the inferior visual field, 
bilaterally, with two peri-visual field defects, bilaterally, 
which respected the horizontal meridian.

After an examination of the eyes, the VA examiner in 
September 2000 concluded that the veteran had some decreased 
vision in his right eye as a consequence of the February 1997 
cataract surgery.  The examiner further expounded that it was 
not likely that the veteran's nerve damage to the right eye 
was a consequence of the cataract surgery.  In this regard, 
the examiner related that the complications that the veteran 
experienced, such as posterior capsular rupture with 
posterior displacement of the intraocular lens and cystoid 
macular edema, were well-known and frequent complications of 
cataract surgery.  The examiner related that the veteran's 
visual field examination was not likely related to the 
complicated cataract surgery and that it was more consistent 
with peripheral visual loss, which was possibly related to 
glaucoma.  


1151 Laws and Regulations

38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997.  The veteran's claims were filed 
after October 1, 1997.  Therefore, the amended law is 
applicable to his claims, which were filed in October 1999 
and February 2000. See VAOPGCPREC 40-97; cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the revised provisions of 38 U.S.C.A. § 1151, 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected. For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151.

Analysis

The evidence shows that the veteran developed loss of vision 
of the right eye as a result of the February 1997 VA cataract 
surgery.  In this regard, a VA physician concluded in 
September 2000, after a review of the claims file and 
examination of the veteran's eyes, that the veteran's 
decreased vision in the right eye was a result of the VA 
cataract surgery in February 1997.  While there is no 
definite indication that the veteran's loss of vision of the 
right eye was an unforeseen event or due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, resolving the benefit 
of the doubt in the veteran's favor the claim of entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
loss of sight of the right eye as a result of VA cataract 
surgery in February 1997 is granted.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

During that same examination in September 2000, the examiner 
also indicated that the nerve damage to the right eye, such 
as cystoid macular edema and posterior capsular rupture with 
posterior displacement of the intraocular lens were well-
known and frequent consequences of cataract surgery.  The 
record contains no competent evidence that the veteran's 
nerve damage of the right eye is due to an unforeseen event 
or due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
The evidence linking the nerve damage to the right eye to 
such fault on VA's part consists of the veteran's own 
statements.  However, the veteran, as a lay person, is not 
competent to provide evidence requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the preponderance of the evidence is against the 
claim of entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for nerve damage of the right eye as a result 
of VA cataract surgery in February 1997 and the claim is 
denied. 


ORDER

The appellant's claim of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for nerve damage of the right eye as a 
result of VA cataract surgery in February 1997 is denied.  
Benefits under the provisions of 38 U.S.C.A. § 1151 for 
decreased vision of the right eye as a result of VA cataract 
surgery in February 1997 is granted. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

